Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 11 March 2021.

The application has been amended as follows:
IN THE CLAIMS.
Claim 1 has been replaced by:
-- A multi-film oil damper comprising: 
a housing defining an annular damper cavity between a radially outward wall and radially extending side walls, the annular damper cavity having an oil inlet configured for connection to a source of pressurized oil;
a closure ring defining a radially inward boundary of the annular damper cavity; and
a first damper ring and a second damper ring nested together coaxially within the annular damper cavity,
wherein at least one of the first damper ring and the second damper ring has an end radial thickness less than a radial thickness at a location intermediate opposed axial ends of the ring, wherein a maximum radial thickness (T) of the first damper ring and of the second damper ring is provided at a middle portion of the first damper ring and the second damper ring between the opposed axial ends thereof, and wherein the middle portion of at least one of the first damper ring and the second damper ring is cylindrical, the at least one of the first damper ring and the second damper ring having an axial end surface oriented perpendicular to the cylindrical middle portion, and defining an axial end edge between the cylindrical middle portion and the axial end surface.--
Claim 4 has been cancelled.
Claim 5: line 1, “claim 4” has been changed to --claim 1--.
Claim 6: line 1, “claim 4” has been changed to --claim 1--.
Claim 7: line 1, “claim 4” has been changed to --claim 1--.
Claims 11-14 have been cancelled.
Claim 15 has been replaced by:
--A method of distributing oil between coaxial damper rings of a multi-film oil damper, the method comprising: 
sealing an oil damper cavity with a radially moveable closure ring
injecting pressurized oil into the oil damper cavity via an oil inlet;
providing a first damper ring and a second damper ring within the oil damper cavity, the first damper ring and the second damper ring being coaxially nested, one of the first damper ring and the second damper ring having a spherical surface, the first damper ring and the second damper ring having axially adjacent end surfaces that are radially spaced-apart so as to define an axially symmetrical wedge gap, wherein a maximum radial thickness (T) of the first damper ring and of the second damper ring is provided at a middle portion of the first damper ring and the second damper ring; and
separating the first damper ring and the second damper ring by applying oil pressure on the spaced apart adjacent axial end surfaces.--
Claims 16-17 have been cancelled.
Claim 18: line 1, “claim 17” has been changed to --claim 15
	Claims 19-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
wherein at least one of the first damper ring and the second damper ring has an end radial thickness less than a radial thickness at a location intermediate opposed axial ends of the ring, wherein a maximum radial thickness (T) of the first damper ring and of the second damper ring is provided at a middle portion of the first damper ring and the second damper ring between the opposed axial ends thereof, and wherein the middle portion of at least one of the first damper ring and the second damper ring is cylindrical, the at least one of the first damper ring and the second damper ring having an axial end surface oriented perpendicular to the cylindrical middle portion, and defining an axial end edge between the cylindrical middle portion and the axial end surface.

Claim 15
providing a first damper ring and a second damper ring within the oil damper cavity, the first damper ring and the second damper ring being coaxially nested, one of the first damper ring and the second damper ring having a spherical surface, the first damper ring and the second damper ring having axially adjacent end surfaces that are radially spaced-apart so as to define an axially symmetrical wedge gap, wherein a maximum radial thickness (T) of the first damper ring and of the second damper ring is provided at a middle portion of the first damper ring and the second damper ring

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656